Citation Nr: 0730488	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  Also in August 2007, the Board 
granted a motion to advance his case on the Board's docket.  
See 38 C.F.R. § 20. 900(c) (2006).

The Board notes that, in an October 2004 written statement, 
the veteran filed a claim for a compensable rating for his 
service-connected left ear disability that was denied by the 
RO in December 2004.  In October 2005, the RO received his 
claim for service connection for bilateral tinnitus that was 
denied by the RO in a March 2006 rating decision.  Then, in 
April and June 2006 signed statements, the veteran said "I 
want to re-submit" my claim for an "upgrade" of his left 
ear hearing loss, "not tinnitus".  In a September 2006 
rating decision, the RO confirmed and continued the 
noncompensable rating for the veteran's service-connected 
left ear disability.  He did not perfect an appeal as to the 
RO's determination regarding his service-connected left ear 
disability.  However, during his August 2007 Board hearing, 
the veteran repeatedly testified to having noise in both ears 
(see, hearing transcript, pages 6 and 17) and said that his 
only acoustic trauma was in service (see transcript, page 
15).  It is unclear to the Board if, by these statements, the 
veteran seeks to file a request to reopen the previously 
denied claim for service connection for bilateral tinnitus.  
If so, either the veteran or his representative should 
contact the RO and specifically set forth the nature of the 
veteran's claim regarding service connection for bilateral 
tinnitus, if any.  




FINDING OF FACT

The objective and probative medical evidence is in equipoise 
as to whether his right ear hearing loss is attributable to 
exposure to acoustic trauma experienced during active 
service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, right ear hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.  Id. In the May and October 
2006 supplemental statements of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Furthermore, in the instant case, although the 
veteran's service connection claim is being granted, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim.  The RO will 
provide appropriate notice as to the rating criteria and 
effective date to be assigned prior to the making of a 
decision on that matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.	Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran contends that service connection should be 
granted for right ear hearing loss.  In written statements 
and oral testimony in support of his claim, including in 
October 2005 and August 2007, he described exposure to 
acoustic trauma from guns fired during multiple combat 
operations in the South Pacific during World War II, when he 
served as gunner's mate aboard the USS L.S.T. 41, and said he 
experienced tinnitus since that time.  In support of his 
claim, he submitted copies of service records reflecting his 
service and that show he completed a gunnery course and was 
assigned to the USS L.S.T. 41.

The veteran's service medical records document that, when 
examined for entry into service in March 1943, the veteran's 
hearing on the whispered voice test was reported as 15/15, in 
each ear, and he was found qualified for active service.  
Clinical records show that the veteran was hospitalized in 
May 1943 at the Naval Hospital in Sampson, New York, for 
treatment of a left ear discharge diagnosed as acute otitis 
media.  In August 1945, he was treated for crackling in his 
left ear and a perforated left ear drum was noted.  When 
examined for discharge in February 1946, the veteran's 
hearing on a coin click test was reported as 0/20 feet, in 
the right ear, and as 20/20 feet in the left ear.  His 
hearing was reported as 15/15, in each ear, on the whispered 
voice test.  A perforated left ear drum and septal spur in 
the right ear were noted.

As noted, the veteran's service records indicate that he 
served aboard the USS L.S.T. 41 and had gunnery training.  
His awards and decorations include an Asiatic-Pacific 
Campaign Medal with 4 Bronze Stars, a World War II Victory 
medal, and a Philippine Liberation Ribbon.

Post service, in a February 1946 rating decision, the RO 
granted service connection and a noncompensable rating for a 
perforated left ear drum.  At that time, it was noted that 
the veteran had a right ear septal spur that was ineligible 
for VA benefits.  A March 1946 VA RO letter indicates that 
the veteran applied for outpatient treatment.  

A May 17, 1950 RO work sheet indicates that the veteran 
sought VA benefits for running ear and pain due to fungus in 
the right ear that occurred in 1943 during service.  A VA 
record dated May 26, 1950, indicates that the veteran had a 
septal spur in the right ear noted at discharge that was 
considered a constitutional or developmental abnormality. 

During May 1950, the veteran was seen several times in the VA 
outpatient clinic for complaints of a left ear ache diagnosed 
as angingitis crillvea.  He was noted to have an inflamed 
tympanic membrane for which antibiotics were prescribed.  His 
right ear drum was clear.

In June 1950, the RO granted VA benefits for outpatient 
treatment purposes only for bilateral external otitis.  

A November 1950 VA examination report reflects slightly 
defective bilateral mixed type hearing loss.

A September 1962 private medical record reflects the 
veteran's treatment for chronic suppurative otitis media with 
loss of hearing (neither the right nor the left ear was 
specified) with a recommendation of surgery to eradicate the 
disease and restore hearing.

A December 1962 VA examination report indicates that the 
veteran had a healed perforated left tympanic membrane and 
the examination was most concerned with hearing.  The veteran 
reported difficulty hearing for five or six years.  He had 
left ear hearing aches and drainage.  Results of an 
audiological test performed by VA in February 1963 appear to 
reflect right ear hearing loss.

In a May 1980 written statement, the veteran said he began 
experiencing ear problems after entering service and was 
hospitalized at Sampson Naval Hospital in New York for more 
than one month in approximately April or May 1943.  He said 
he was a gunner's mate aboard the L.S.T. with 3"50 guns and 
noticed hearing loss over time.  The veteran stated that, in 
every port where there was a naval medical facility, he 
sought treatment and received VA treatment after discharge. 

Private medical records from A.F., M.D., an otolaryngologist, 
reflect the veteran's treatment from 1997 to 1998, for right 
ear hearing loss and ear discharge.  Results of a computed 
tomography of the veteran's head indicated a slight 
thickening on the right with sclerosis of the left mastoid 
air cells.

An August 2002 VA medical record indicates that the veteran 
complained of decreased hearing problems since service.  He 
served as a gunner's mate and denied a post service history 
of noise exposure.  

In November 2004, the veteran underwent VA audiological 
examination.  According to the examination report, the 
veteran reported bilateral hearing loss with hearing worse in 
the right ear.  The veteran said his hearing loss began in 
1943 while in boot camp.  He was hospitalized for a month due 
to his ear.  One ear had otitis media.  Since that time, he 
experienced chronic bilateral drainage.  In the 1960s and 
1970s, VA recommended surgery on his right ear.  He was 
uncertain as to the exact nature of the surgery, possibly a 
tympanoplasty, but did not go through with it.  He also had 
constant tinnitus bilaterally and was uncertain when it 
began.  While in service, he was exposed to excessive noise 
when he was a gunner's mate for three years without wearing 
hearing protection.  He denied a post service occupational 
history of excessive noise exposure.  Upon audiological 
examination, a flat tympanogram was noted in the right ear.

In an April 2005 written statement, the VA examiner noted 
that the veteran's left ear perforation in service in April 
1943 and that he was diagnosed with acute otitis media in 
that ear in May 1943.  The veteran had otitis media as a 
child and had left ear problems in service with no notation 
of any right ear problems until 1950.  The VA examiner opined 
that his hearing lost was least likely as not caused as a 
result of noise exposure in service.

According to the May 2005 supplemental statement of the case, 
the April 2005 opinion was provided by the VA examiner, whose 
credentials were noted as "MA" (typically used to describe 
an audiologist), rather than "M.D."(used to identify a 
physician). 

In an October 2005 signed statement, Dr. A.F., the 
otolaryngologist. said he examined the veteran that day 
because of a history of otitis media with perforation on 
active duty during World War II.  It was also noted that the 
veteran had noise exposure as a gunner and developed hearing 
loss.  The physician's findings included bilateral sensory 
hearing loss.

An August 2006 VA examination report reflects the veteran's 
report of hearing loss that started in service with 
complaints of current bilateral tinnitus.  The veteran 
complained of left ear problems and findings and diagnoses 
were not referable to right ear hearing loss.

In a September 2006 opinion, the VA examiner (audiologist, 
evidently), who examined the veteran in November 2004 said 
she was unable to resolve his case without resort to 
speculation.  She noted the absence of any notation of right 
ear problems in service and post service he was treated for 
running, pain and fungus in the right ear that he asserted 
occurred in service, although this was not documented in the 
records.  Although there was no full audiological information 
in his medical records, mild hearing loss was noted in 1950.  
The veteran's exposure to excessive noise without the benefit 
of hearing protection was also noted.

VA medical records include diagnoses of profound 
sensorineural hearing loss (noted in an October 2006 VA 
outpatient record).

During his August 2007 Board hearing, and at his October 2005 
personal hearing at the RO, the veteran said he developed a 
hearing problem in service.  He said he was a gunner's mate 
on his ship that served in the South Pacific during multiple 
combat operations.  The veteran said he was on deck when guns 
were fired during combat situations and did not use ear 
projection.  He experienced ear drainage problems in service.  
The veteran testified that, when examined at separation, he 
was unable to hear the coin clicks and reported what others 
heard to expedite his separation.  After discharge, he 
immediately noticed difficulty hearing his wife's voice.  He 
received his first VA treatment in 1950.  His wife testified 
that they grew up together and she noticed his hearing loss 
as soon as he returned from service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. A.F., the otolaryngologist, who treated the 
veteran during1997 and 1998, and provided the written 
statement in October 2005.  This medical specialist had the 
opportunity to treat and examine the veteran.  This examiner 
explained the veteran's initial symptoms and found that his 
currently diagnosed bilateral hearing loss and tinnitus were 
consistent his history of noise exposure in service.  

As to the opinion of the November 2004 VA examiner, 
apparently an audiologist who diagnosed right ear 
sensorineural hearing loss unrelated to service, the Board 
finds that, given Dr. A.F.'s professional expertise, and the 
scope of the clinical evaluation and treatment he gave the 
veteran, particularly as a treating physician for more than 
one year in the 1990s, his opinion carries more weight than 
that of the 2004 VA audiologist.  Although, it appears that 
in the May 2006 supplemental statement of the case, the RO 
concluded that the November 2004 VA audiologist had a higher 
degree of expertise in audiology than Dr. A.F. (since it 
relied on her opinion to deny the veteran's claim), the Board 
would disagree, and finds Dr. A.F.'s opinion more persuasive 
as to whether the veteran's currently diagnosed bilateral ear 
hearing loss is related to his active military service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a 
gunner's mate aboard the USS L.S.T. 41 during World War II 
during multiple combat operations in the South Pacific.  
During Dr. A.F.'s treatment, the veteran reported a history 
of significant noise exposure in service.  Dr. A.F., an 
otolaryngologist, did not find the veteran's report of 
acoustic trauma in service inconsistent with the current 
clinical findings of bilateral ear hearing loss.  
Accordingly, the Board finds that the veteran has established 
the existence of in- service noise exposure consistent with 
the conditions of that time.  In 2005, Dr. A.F. diagnosed the 
veteran with bilateral hearing loss and tinnitus and said 
they developed after acoustic trauma sustained during 
military service.  Resolving the benefit of the doubt in the 
veteran's favor, and without ascribing error to the action of 
the RO, service connection is established for right ear 
hearing loss.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.385.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


